NUMBER 13-22-00274-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


JORGE AGUILAR ZANNATA,                                                     Appellant,

                                           V.

PH QUALITY PRODUCE, LLC,                                                    Appellee.


               On appeal from the County Court at Law No. 7
                        of Hidalgo County, Texas.


                          MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Tijerina
             Memorandum Opinion by Justice Longoria

      On June 15, 2022, appellant Jorge Aguilar Zannata filed a notice of appeal

regarding a final judgment rendered in favor of appellee PH Quality Produce, LLC. On

June 21, 222, the Clerk of this Court requested appellant to remit the $205.00 filing fee

for the appeal within ten days. See TEX. R. APP. P. 5 (“A party who is not excused by
statute or these rules from paying costs must pay—at the time an item is presented for

filing—whatever fees are required by statute or Supreme Court order. The appellate court

may enforce this rule by any order that is just.”); TEX. GOV'T CODE ANN. § 51.207

(delineating the required fees and costs in an appellate court). Appellant did not pay the

filing fee.

        On July 14, 2022, the Clerk notified appellant that he was delinquent in paying the

filing fee for the appeal. The Clerk advised appellant that the appeal would be dismissed

if the filing fee was not paid within ten days. See id. R. 42.3(c). Appellant did not pay the

filing fee.

        The Court, having examined and fully considered the notice of appeal and

subsequent events, is of the opinion that this appeal should be dismissed. This Court has

the authority to dismiss an appeal because the appellant has failed to comply with a

requirement of the appellate rules, a court order, or a notice from the clerk requiring a

response or other action within a specified time. See TEX. R. APP. P. 42.3(c); Smith v. DC

Civil Constr., LLC, 521 S.W.3d 75, 76 (Tex. App.—San Antonio 2017, no pet.). Here,

appellant has not paid the appellate filing fee or otherwise responded to the Clerk’s

directives. Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(c).


                                                                NORA L. LONGORIA
                                                                Justice


Delivered and filed on the
25th day of August, 2022.




                                             2